           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 1 of 14




                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


JOHN B. WILSON, LESLIE B. WILSON, and JOHN                  )
B. WILSON, JR.,                                             )
                                                            )
                        Plaintiffs                          )
                                                            )
                   v.                                       )     CIVIL ACTION
                                                            )     NO. 1:21-cv-10894
NETFLIX, INC., NETFLIX WORLDWIDE                            )
ENTERTAINMENT, LLC, 241C FILMS, LLC,                        )
LIBRARY FILMS, LLC, JON KARMEN, and CHRIS                   )
SMITH,                                                      )
                                                            )
                        Defendants.
                                                            )


                                         NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Netflix, Inc. (“Netflix”),

Netflix Worldwide Entertainment, LLC (“NWE”), 241C Library Films, LLC (“241C”), Library

Films, LLC (“LF”), Jon Karmen (“Karmen”), and Chris Smith (“Smith”) (collectively, “the

Defendants”) hereby remove the above-captioned case, presently pending in the Superior Court of

Essex County, Massachusetts and bearing Civil Action No. 2177CV00388, to the United States

District Court for the District of Massachusetts.
         Removal is authorized by 28 U.S.C. § 1441 because, but for the misjoined claims asserted

by Plaintiff John B. Wilson, Jr. (“Wilson Jr.”), there is complete diversity of citizenship between

the Plaintiffs and the Defendants, and the amount in controversy exceeds $75,000 exclusive of

interest and costs. In further support of this Notice, Defendants state as follows:

                                               BACKGROUND

         1.        On April 6, 2021, Plaintiffs commenced this action in the Superior Court of Essex

 County, Massachusetts. See Exhibits 1 (Complaint), Exhibits 2-8 (Exhibits to Complaint).




DB1/ 121542602.9
              Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 2 of 14



         2.        The complaint alleges one count for defamation against all Defendants arising out

 of the Netflix documentary Operation Varsity Blues: The College Admissions Scandal (the

 “Film”).

         3.        On April 28, 2021, Defendants accepted service of process through undersigned

 counsel.

                                     GROUNDS FOR REMOVAL

         4.        Section 1441(a) of Title 28 of the United States Code provides in relevant part that

 “any civil action brought in a State court of which the district courts of the United States have

 original jurisdiction, may be removed by the defendant or the defendants, to the district court of

 the United States for the district and division embracing the place where such action is pending.”

 28 U.S.C. § 1441(a).

         5.        Federal district courts have original jurisdiction over all civil actions where the

 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

 between citizens of different states. See 28 U.S.C. § 1332.

         A.        Diversity Jurisdiction

         6.        This action may be removed to this Court in accordance with 28 U.S.C. § 1441

 because the amount in controversy exceeds $75,000, exclusive of interest and costs, and because

 this is an action between citizens of different states (see 28 U.S.C. § 1332), excluding Plaintiff

 Wilson, Jr., who has been misjoined in this action. As a misjoined plaintiff, Wilson Jr.’s

 citizenship is immaterial to the diversity inquiry, for the reasons stated below.

         i.        Diversity of Citizenship and Misjoinder of Plaintiff Wilson, Jr.

         7.        Plaintiffs John B. Wilson, Sr. (“Wilson Sr.”) and Leslie B. Wilson (“Mrs. Wilson”)

 are residents of Lynnfield, Essex County, Massachusetts.            See Complaint, Ex. 1, ¶¶ 4-5.

 Accordingly, Wilson Sr. and Mrs. Wilson are citizens of Massachusetts.

         8.        Defendant Netflix is a Delaware corporation with a principal place of business in

 California. Id. ¶ 7. Accordingly, Netflix is a citizen of Delaware and California. See 28 U.S.C.

 § 1332(c)(1).


                                                   -2-
DB1/ 121542602.9
           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 3 of 14



         9.        Defendant NWE is a Delaware limited liability company with a principal place of

 business in the State of California. Complaint, Ex. 1, ¶ 8. Accordingly, NWE is a citizen of

 Delaware and California.

         10.       Defendant 241C is a California limited liability company with a principal place of

 business in the State of California. Id. ¶ 9. Accordingly, 241C is a citizen of California.

         11.       The Complaint alleges that Defendant LF is a California limited liability company

 with a principal place of business in the State of California. Id. ¶ 10. LF is in fact a limited

 liability company organized under the laws of Wisconsin.

         12.       Defendant Karmen is a resident of and therefore a citizen of California. Id. ¶ 11.

         13.       The Complaint alleges that Defendant Smith is a resident of California. Id. ¶ 12.

 He is in fact a resident of Wisconsin and therefore a citizen of Wisconsin.

         14.       The Complaint alleges that Wilson Jr. is a resident of Los Angeles, California and

 therefore a citizen of the California. Id. ¶ 6.

         15.       There would be complete diversity of citizenship between the Plaintiffs and all

 Defendants but for the joinder of Wilson Jr. as a plaintiff. Wilson Jr.’s citizenship is immaterial

 to the diversity analysis, however, because he has been improperly joined as a plaintiff to defeat

 diversity jurisdiction. See Universal Truck & Equip. Co. v. Southworth–Milton, Inc., 765 F.3d

 103, 108 (1st Cir. 2014) (“removal is not defeated by the joinder of a non-diverse defendant where

 there is no reasonable possibility that the state’s highest court would find that the complaint states

 a cause of action upon which relief may be granted against the non-diverse defendant”); see also

 Antony v. Duty Free Americas, Inc., No. 09-10862-NMG, 2009 WL 10694418 at *2 (D. Mass.

 Dec. 3, 2009) (“A mere theoretical possibility of recovery under state law does not suffice to

 preclude removal.”) (citing Badon v. RJR Nabsico, Inc., 236 F.3d 282, 286 n. 4 (5th Cir. 2005));

 Carey v. Bd. of Governors of Kernwood Country Club, 337 F. Supp. 2d 339, 343 (D. Mass. 2004)

 (improper joinder found where plaintiff “failed to state a viable cause of action” against

 defendants); Mills v. Allegiance Healthcare Corp., 178 F. Supp. 2d 1, 4 (D. Mass. 2001)




                                                   -3-
DB1/ 121542602.9
            Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 4 of 14



    (“linchpin” of analysis is “whether the joinder of the nondiverse party has a reasonable basis in

    law and fact.”).

          ii.      Amount in Controversy

          16.      Plaintiffs allege that they have suffered, and continue to suffer, “substantial harm

    and damages” and claim entitlement to “significant monetary damages.” Complaint, Ex. 1, ¶ 46.

          17.      The amount in controversy in this action, exclusive of interest and costs, therefore

    exceeds the sum of $75,000. See Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.

    81, 89 (2014) (holding that “a defendant’s notice of removal need include only a plausible

    allegation that the amount in controversy exceeds the jurisdictional threshold”).

                                    THE MISJOINDER OF WILSON JR.

          18.      Wilson Jr. has no viable claim of defamation against the Defendants for three

    independent reasons:

          (a)      The Film does not contain any defamatory statements that are of and concerning

          Wilson Jr.;

          (b)      The Film is a privileged fair report of court records and proceedings; and

          (c)      Wilson Jr.’s claims are (i) governed by California law and (ii) barred by

          California’s anti-SLAPP statute, CAL. CODE OF CIV. PROC. § 425.16.

          A.       United States v. John B. Wilson, Sr.

          19.      On March 29, 2019, the United States Attorney’s Office announced that “[d]ozens

    of individuals involved in a nationwide conspiracy that facilitated cheating on college entrance

    exams and the admission of students to elite universities as purported athletic recruits were

    arrested by federal agents . . . and charged in federal court in Boston.”1 Among those arrested

    was Plaintiff Wilson Sr., who was then charged with conspiracy to commit mail fraud and honest




1
 See Arrests Made in Nationwide College Admissions Scam: Alleged Exam Cheating & Athletic
Recruitment Scheme, U.S. DOJ (Mar. 12, 2019), https://www.justice.gov/usao-ma/pr/arrests-
made-nationwide-college-admissions-scam-alleged-exam-cheating-athletic.


                                                   -4-
DB1/ 121542602.9
            Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 5 of 14



    services mail fraud.” Id. (The government later charged Wilson Sr. with eight additional

    offenses.)

          20.      In a Memorandum and Order dated November 25, 2020, the United States District

Court Judge presiding over Wilson Sr.’s prosecution made the following findings:

          Defendant John Wilson . . . has been charged, alongside 30 other parents, with
          conspiring with William “Rick” Singer (“Singer”) to have his children fraudulently
          admitted into an elite university by falsifying their athletic credentials and bribing
          university employees and athletic coaches.
                                                   ***
          In the spring of 2013, Wilson hired Singer to assist his son in his college application
          process. Wilson’s son played high school water polo but was not qualified to play
          on the varsity water polo team at the University of Southern California (“USC”).
          Singer, nonetheless, communicated with the water polo coach at USC, Jovan Vavic
          (“Vavic”), about having Wilson’s son accepted to USC as a “bench warmer side
          door” water polo recruit. Wilson, Singer and Vavic planned specifically to have
          Wilson’s son “recruited” as a walk-on in exchange for a “donation” to USC. In
          executing that plan, Singer embellished the athletic profile of Wilson’s son to
          include fabricated awards.

          Wilson’s son was admitted to USC in March, 2014, after which Wilson “donated”
          approximately $220,000 to USC via Singer's charity, the Key Worldwide
          Foundation (“KWF”), and his for-profit consulting business, The Key. His son
          subsequently enrolled in the university and joined the water polo team which he
          quit after his first semester.

          In the fall of 2018, Wilson contacted Singer again, this time inquiring about using
          the “side door” to improve the college opportunities for his twin daughters. Singer,
          who was cooperating with law enforcement by that time, explained to Wilson that
          his daughters could be recruited for the sailing or crew teams at Stanford and
          Harvard but would not actually have to participate on either team. Wilson
          subsequently wired multiple payments in the aggregate of $1.5 million to Singer
          and his “foundation.”
                                                  ***
          With respect to Wilson specifically, the affidavit [of FBI Special Agent Laura
          Smith] asserts that he conspired with Singer 1) to bribe the water polo coach at USC
          to designate his son as a recruited USC water polo player in order to ensure his
          son’s admission into that school and 2) to bribe university employees at Stanford
          and Harvard to secure the admission of his daughters as recruited athletes in those
          schools.2

United States v. John Wilson, D. Mass. 1:19-cr-10080-NMG, Dkt. # 1649 at 1-4.

2
    Wilson Sr.’s daughters are not plaintiffs in this case.


                                                   -5-
DB1/ 121542602.9
           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 6 of 14



         B.        The Film Has No Defamatory Statements “Of and Concerning” Wilson Jr.

         21.       In order to be actionable as defamation, a publication must contain a defamatory

 statement that is “of and concerning” the libel plaintiff. The requirement has constitutional roots.

 See New York Times Co. v. Sullivan, 376 U.S. 254, 288, 292 (1964).

         22.       The of and concerning requirement contains two components. The first addresses

 whether the plaintiff was identifiable to the audience. This can be done by showing “either that

 the defendant intended its words to refer to the plaintiff and that they were so understood, or that

 the defendant’s words reasonably could be interpreted to refer to the plaintiff and that the

 defendant was negligent in publishing them in such a way that they could be so understood[.]”

 Eyal v. Helen Broadcasting Corp., 411 Mass. 426, 430, 231, 583 N.E.2d 228, 231 (1991).

         23.        The second requirement is that the statement about the plaintiff be defamatory of

 the plaintiff. See id. at 433, 583 N.E.2d at 232 (“the context in which the defendants’ statement

 was spoken and received has importance only if the statement itself can be reasonably susceptible

 of a defamatory meaning as to the [plaintiff]”). See also Antony, 2009 WL 10694418 at *2

 (elements of libel include “1) a false and defamatory communication 2) concerning the plaintiff”).

         24.       As a general rule, someone “who is not himself libelled cannot recover even though

 he has been injured by the libel published concerning another.’” Church of Scientology of Cal.

 v. Flynn, 578 F. Supp. 266, 268 (D. Mass. 1984) (quoting Gilbert Shoe Co. v. Rumpf, 112 F. Supp.

 228, 229 (D. Mass. 1953).           Statements defamatory of a husband, for example, are not

 automatically defamatory of his wife, Hughes v. New Eng. Newspapers Publ’g Co., 312 Mass.

 178, 180–81, 43 N.E.2d 657, 659 (1942), and statements defamatory of a mother are not

 automatically defamatory of her son, Godbout v. Cousens, 396 Mass. 254, 263–64, 485 N.E.2d

 940, 946 (1985). See also Eyal, 411 Mass. at 434, 583 N.E.2d at 232–33 (statement defamatory

 of sole shareholder of corporation not defamatory of corporation).

         25.       In this case, it is undisputed that, as the Film reported, Wilson Sr. “has been

 charged, alongside 30 other parents, with conspiring with William ‘Rick’ Singer . . . to have his

 children fraudulently admitted into an elite university by falsifying their athletic credentials and


                                                  -6-
DB1/ 121542602.9
           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 7 of 14



 bribing university employees and athletic coaches.” Wilson, Dkt. # 1649 at 1 (November 25,

 2020 Memorandum and Order).

         26.       As to Wilson Jr. (referred to as “Johnny” in the Complaint), the Complaint alleges

 in relevant part:

         Mr. Wilson is falsely accused of conspiring with Singer to “bribe” his son’s way
         into the University of Southern California ("USC") as a water polo player in 2014.
         However, it is undisputed that Johnny Wilson was a star athlete, an invited member
         of the United States Olympic water polo development program, and that his grades
         and test scores were more than sufficient to gain admission to USC. He was a starter
         on multiple highly nationally ranked high school and club teams and was approached
         by more than one Division I college water polo and swimming teams to possibly
         join their programs. Johnny’s high school coach — himself an NCAA MVP and
         Olympic team alternate — was openly involved with the Wilson family and was in
         contact with the USC coaches about Johnny’s participation in USC water polo.
         Unlike most of the children of the other defendant parents in the investigation,
         Johnny was actually an athlete and ultimately became a member of the USC water
         polo team. Below is a photo published in the San Jose Mercury News of Johnny
         Wilson competing in the West Bay Area League swimming championships in 2013,
         in which he won first place in the butterfly:




                                                  -7-
DB1/ 121542602.9
           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 8 of 14




Complaint, Ex. 1 at ¶ 22 (emphasis added).
         27.       The Complaint fails to plausibly allege any defamation claim on the part of Wilson

 Jr. Rather, Wilson Jr.’s alleged athletic and academic prowess only is relevant Wilson Sr.’s defense

 is that he had no motive “to ‘bribe’ his son’s way into the University of Southern California . . . as

 a water polo player in 2014” because Wilson Jr. was a star athlete. Id. But see Wilson, supra,

 November 25, 2020 Memorandum and Order, Dkt. 1649 at 2 (“Wilson’s son played high school

 water polo but was not qualified to play on the varsity water polo team at the University of Southern

 California[.]”).

         28.       Even assuming, however, that Wilson is not guilty of “conspiring with [Singer] to

 have his children fraudulently admitted into an elite university by falsifying their athletic

 credentials and bribing university employees and athletic coaches,” the Complaint does not

 plausibly allege that the Film contained any defamatory statements about Wilson Jr. Reporting that

 a father engaged in illegal activity to benefit his son does not, without more, defame the son.

 Hughes, 312 Mass. at 180–81, 43 N.E.2d at 659; Godbout, 396 Mass. at 263–64, 485 N.E.2d at

 946. See generally Ezekiel 18:19-20 (“The son shall not suffer for the iniquity of the father, nor

 the father suffer for the iniquity of the son.”).

         29.       Because the Complaint does not plausibly allege any defamatory statements “of

 and concerning” Wilson Jr., and because the Film contains no such statements, removal is proper.

         B.        The Film Is a Privileged Fair Report of the Varsity Blues Prosecution

         30.       Even assuming that the Film contains defamatory statements of and concerning

 Wilson Jr., any such statements are protected by the fair reporting privilege, which means he has

 been improperly joined as a defendant and his citizenship is immaterial to federal jurisdiction.

         31.       “Massachusetts has long recognized a privilege for fair and accurate reports of

 official actions and statements.” Howell v. Enterprise Publishing Co., 455 Mass. 641, 650, 920

 N.E.2d 1, 13 (2010). The fair report privilege “allows those who fairly and accurately report

 certain types of official or governmental action to be immune from liability for claims arising out

 of such reports.” ELM Lab., Inc. v. RKO Gen., Inc., 403 Mass. 779, 782, 532 N.E. 2d 675, 678


                                                     -8-
DB1/ 121542602.9
           Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 9 of 14



 (1989), abrogated on other grounds by United Truck Leasing Corp. v. Geltman, 406 Mass. 811,

 815, 551 N.E.2d 20, 23 (1990).

         32.       The fair report privilege applies to news reports of official government action and

 records, including affidavits in support of the issuance of search warrants, arrest warrants, and

 court records of criminal cases. See Reilly v. Associated Press, 59 Mass. App. Ct. 764, 767–77

 (2003); Sibley v. Holyoke Transcript-Telegram Pub. Co., 391 Mass. 468, 471, 461 N.E.2d 823,

 826 (1984); Thompson v. Bos. Pub. Co., 285 Mass. 344, 348, 189 N.E. 210, 213 (1934);

 Thompson v. Globe Newspaper Co., 279 Mass. 176, 187, 181 N.E. 249, 253 (1932); see generally

 Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 495 (1975) (“the States may not impose sanctions

 on the publication of truthful information contained in official court records open to public

 inspection”).

         33.       A fair report “need be neither exhaustive in detail nor perfectly precise in

 language.” Ricci v. Venture Magazine, 574 F. Supp. 1564, 1567 (D. Mass. 1983). All that is

 required is a “rough and ready summary” of the judicial action or record. Yohe v. Nugent, 321 F.

 3d 35, 43 (1st Cir. 2003); MiGi, Inc. v. Gannett Mass. Broadcasters, 25 Mass. App. Ct. 394, 396,

 519 N.E.2d 283, 285 (1988).

         34.       “[I]t is not necessary that the [Film] provide an accurate recounting of the events

 that actually transpired.” Yohe, 321 F.3d at 44. “That is, ‘accuracy’ for fair report purposes refers

 only to the factual correctness of the events reported and not to the truth about the events that

 actually transpired.” Id.

         35.       “Indeed, it is well established that the fair report privilege ‘should not be forfeited

 even if the party making the report knew the statement to be false.’” Id. (citing MiGi, 25 Mass.

 App. Ct. at 397, 519 N.E.2d 283; see also Restatement (Second) of Torts § 611 cmt. b (1977)

 (“The [fair report privilege] permits a person to publish a report of an official action or proceeding

 or of a public meeting that deals with a matter of public concern, even though the report contains

 what he knows to be a false and defamatory statement.”).




                                                    -9-
DB1/ 121542602.9
            Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 10 of 14



           36.     For fair report purposes, it is irrelevant whether Wilson Sr. is guilty or innocent, or

    is ultimately convicted or acquitted. His accusation that the government manipulated the

    recordings of his conversations on file with court does not state a claim against the press, which

    is entitled to rely on the official reports and proceedings issued of government officials. Similarly,

    whether Wilson Jr. is a “star athlete” or, as stated in the District Court’s November 25, 2020

    Memorandum and Order, “not qualified to play on the varsity water polo team at the University

    of Southern California,” is immaterial to whether the privilege applies to reports of the charge

    that Wilson Sr. “conspired to have his children fraudulently admitted into an elite university by

    falsifying their athletic credentials and bribing university employees and athletic coaches.”

    Complaint, ¶ 22; Wilson, supra, Dkt. 1649 at 1, 2.

           37.     Nor is the privilege lost because court records also reflect that Wilson Sr. sought to

    suppress evidence seized because the government allegedly “[r]elied intentionally or recklessly

    on false statements in its affidavit, without which the affidavit failed to establish probable cause,”

    Wilson, supra, Dkt. 1437 at 1, or moved to sever his trial because, unlike with respect to other

    defendants, his son allegedly “was a genuinely talented water polo player who did, in fact, qualify

    for the USC water polo team,” id. Dkt. 1438 at 6, or sought to dismiss charges against him as

    “factually impossible,” id. at 9–10. Not only were each of those motions denied by the District

    Court, see Dkt. 1437, Dkt. 1649, but reporting on the contents of the motions would not have

    altered the undisputed fact that Wilson faced—and still faces—the criminal charges reported in

    the Film (and other charges, such as tax fraud, that Defendants did not include in the Film). See

    Yohe, 321 F.3d at 44 (“To qualify as ‘fair and accurate’ for purposes of the fair report privilege,

    an article reporting an official statement need only give a ‘rough-and-ready’ summary of the

    official’s report[.]”); ELM, 403 Mass. at 783, 532 N.E.2d at 678 (“A statement is considered a

    fair report ‘if its “gist” or “sting” is true, that is, if it produces the same effect on the mind of the

    recipient which the precise truth would have produced.’”).3


3
  The Defendants were not required to investigate or include matters outside of the official court
record, such as Wilson Sr.’s claim that he passed a polygraph examination. See, e.g., Complaint,

                                                     - 10 -
DB1/ 121542602.9
          Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 11 of 14



         38.       In all events, any alleged unfairness in Defendants’ reporting on the allegations and

 proceedings against Wilson Sr. would not alter the fact that, as to Wilson Jr., the Film is a

 privileged fair report.

         C.        Wilson Jr.’s Claims Are Barred by California’s Anti-SLAPP Statute.

         39.       Because Wilson Jr. is a resident of California, his libel claims are also barred by

 California’s anti-SLAPP statute, CAL. CODE OF CIV. PROC. § 425.16. See Green v. Cosby, 138 F.

 Supp. 3d 114, 124 (D. Mass. 2015) (“The statements at issue in this case were published

 nationally, so the court applies the law of the state in which each Plaintiff was domiciled when

 the alleged publication occurred.”); McKee v. Cosby, 236 F. Supp. 3d 427, 436 (D. Mass. 427)

 (“[p]ursant to section 150 of the Restatement (Second) of Conflict of Laws, the law of the state

 where the defamed person was domiciled at the time of publication applies if the matter

 complained of was published in that state”) (internal quotation marks and citations omitted).

         40.       Section 425.16 applies to statements (a) “made in connection with an issue under

 consideration or review by a . . . judicial body”; (b) “made in a place open to the public or a public

 forum in connection with an issue of public interest”; or (c) “other conduct in furtherance of the

 exercise of the constitutional right of . . . free speech in connection with a public issue or an issue

 of public interest.” Id. § 425.16 (e).

         41.       “To determine whether a lawsuit or cause of action should be disposed of as a

 SLAPP suit, section 425.16 establishes a two-part test. Under the first part, the party bringing the

 anti-SLAPP motion has the initial burden of showing that the lawsuit, or a cause of action in the

 lawsuit, arises from an act in furtherance of the right of free speech or petition—i.e., that it arises

 from a protected activity.” Tamkin v. CBS Broadcasting, Inc., 193 Cal. App. 4th 133, 142, 122

 Cal. Rptr. 3d 264, 270 (2011). Because the Film concerns a government prosecution on a matter

 of legitimate public interest, the first part of the test indisputably is met here. See generally Ojjeh

 v. Brown, 43 Cal. App. 5th 1027, 1036, 257 Cal. Rptr. 3d 146, 152 (2019) (“proposed

Ex. 1., ¶¶ 3, 37. If the fair report privilege required the press to investigate beyond the official
court record, no criminal case could be safely reported.


                                                  - 11 -
DB1/ 121542602.9
          Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 12 of 14



 documentary is akin to news reporting for purposes of the anti-SLAPP law”); United States v.

 Kott, 380 F. Supp. 2d 1122, 1124 (C.D. Cal. 2004) (public interest in criminal records and

 proceedings), aff’d, 135 F. App’x 69 (9th Cir. 2005).

         42.        “Once the defendant has met its burden, the burden shifts to the plaintiff to

 demonstrate a probability of prevailing on the lawsuit or on the cause of action.” Tamkin, 193

 Cal. App. 4th at 142, 122 Cal. Rptr. 3d at 270–71. To satisfy this burden, a plaintiff must present

 a “showing of facts to sustain a favorable judgment if the evidence submitted by the plaintiff is

 credited.” Navellier v. Sletten 29 Cal. 4th 82, 93, 52 P.3d 703 (2002).

         43.        Here, Wilson Jr. cannot demonstrate a probability of prevailing on his claim

 because the Film contains no defamatory statements of and concerning him and is a privileged

 fair report of judicial proceedings and records. For this reason too, Wilson Jr. is a misjoined

 plaintiff whose status does not deprive the Court of diversity jurisdiction.

                   ALL OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

         44.        Venue is proper in this Court—for purposes of removal—under 28 U.S.C. §

 1441(a) because the United States District Court for the District of Massachusetts is the federal

 judicial district and division embracing the Superior Court of Essex County, where Plaintiffs

 originally filed this action.

         45.        All Defendants join in and consent to this Notice of Removal.

         46.        By filing this Notice of Removal, Defendants do not waive any arguments,

 defenses, or rights, all of which are hereby specifically reserved, including, without limitation, all

 arguments, defenses, and rights related to lack of personal jurisdiction.

         47.        In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

 of Removal will be given to Plaintiff, and Defendants will file a copy of the Notice of Removal

 in the State Court Action.

         48.        Defendants respectfully reserve the right to submit additional argument or evidence

 if Plaintiffs challenge this Notice of Removal.




                                                   - 12 -
DB1/ 121542602.9
          Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 13 of 14



         49.       Defendants are contemporaneously filing a Notice of Filing of Notice of Removal

 with the Superior Court of Essex County, attached hereto as Exhibit 9.

         50.       Pursuant to Local Rule 81.1(a), within 28 days of the filing of this Notice of

 Removal, certified or attested copies of all records and proceedings in the Superior Court and a

 certified or attested copy of all docket entries in the same shall be filed with the clerk of this court.

                                               CONCLUSION

         For the reasons stated above, in accordance with 28 U.S.C. § 1441(a) and in conformity

 with the requirements set forth in 28 U.S.C. § 1446, Defendants hereby remove this action to the

 United States District Court for the District of Massachusetts, and this Court has jurisdiction over

 further proceedings. Defendants further notify all parties that this action has been removed and

 that no further proceedings in this case will be had in the Superior Court for Suffolk County,

 Massachusetts.

                                           Respectfully submitted,

                                           NETFLIX, INC., NETFLIX WORLDWIDE
                                           ENTERTAINMENT, LLC, 241C FILMS, LLC,
                                           LIBRARY FILMS, LLC, JON KARMEN, and
                                           CHRIS SMITH

                                           By their attorneys,


                                           /s/ Emma D. Hall
                                           Jonathan M. Albano
                                           BBO #013850
                                           jonathan.albano@morganlewis.com
                                           Emma Diamond Hall
                                           BBO #687947
                                           emma.hall@morganlewis.com
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           One Federal Street
                                           Boston, MA 02110-1726
                                           +1.617.341.7700

Dated: May 28, 2021




                                                  - 13 -
DB1/ 121542602.9
          Case 1:21-cv-10894-MLW Document 1 Filed 05/28/21 Page 14 of 14




                                   CERTIFICATE OF SERVICE

                   I, Emma D. Hall, hereby certify that this document filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

May 28, 2021 and counsel of record to the Plaintiffs:

Howard M. Cooper
Todd & Weld
One Federal Street, 27th Floor
Boston, MA 02110
                                                          /s/ Emma D. Hall
                                                          Emma D. Hall




                                                 - 14 -
DB1/ 121542602.9
